Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 08/26/2022.
Claims 1, 3-8, 10-15 and 17-20 have been amended. Therefore, Claims 1-20  are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments

Applicant’s remarks have been considered. 
In the remarks Applicant argues that, “ … claim 1 does not recite subject matter which can be categorized as mathematical concepts, certain methods of organizing human activity and/or mental processes.” (pg. 9)
	Examiner respectfully disagrees. The claims encompass Mental Processes related to observation and evaluation of data to determine goal recommendations. For example, steps such as generating simulation data representing predicted future performance of a goal based on obtained goal configuration data involves evaluation of data. The step of determining a target improvement involves evaluating/analyzing data to obtain a result (EPG). Accordingly, the claim recites abstract concepts. 

Applicant argues, “…even if independent claim 1 could be categorized as "reciting" a judicial exception, Prong Two of the USPTO Step 2A analysis provides that if additional limitations of the claim reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.” (pg. 9)
Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a database system implemented using a server system, a GUI, a CRM and a client device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of providing a GUI on a client device is generic display functionality. The step of obtaining an indication of a goal configuration is data gathering functionality (e.g. extra-solution activity). The steps of generating simulation data representing predicted future performance involves mathematical operations/data analysis. The steps of determining whether the target improvement in relation to the goal can be achieved and providing a goal recommendation involve data analysis and producing a result of a suggested recommendation.  Each of the additional
limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues similar to Enfish, “ Some implementations of independent claim 1, by way of example, provide improvements in the functioning (including implementation, usefulness and performance) of a database system implemented using a server system and database technology by being integrated into a practical application…” (pgs. 9-10)
	In Enfish, the U.S. Court of Appeals for the Federal Circuit asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., self-referential table for a computer database), or instead on a process that qualifies as an abstract idea for which computers were invoked merely as a tool.  To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification.  Specifically, the court found the claims to be directed “to a specific improvement to the way computers operate, embodied in the self-referential table,” pointing to specific benefits of the claimed invention over conventional databases, “such as increased flexibility, faster search times, and smaller memory requirements.”  Enfish, No. 2015-1244 at *12, *15.
	Unlike Enfish, the instant claims are directed to providing a GUI, obtaining goal configuration data, generating simulation data, providing an interactive visual representation, determining target improvement can be reached and providing a recommendation utilizing generic computer components (e.g. a server, a CRM, etc.). As stated above the claims do not provide for a practical application. Nor is there an improvement in the functioning of a technology (e.g. a database system)  or technological field. There is no support in the Claims or the Specification of an improvement in the functioning of a database system implemented using a server and database technology. Applicant’s invention appears to be an improved business process for providing goal recommendations (Abstract).

Applicant argues, “Applicant submits that independent claim 1 adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept is present.” (pg. 10)
Examiner notes that whether there are specific limitations that are well-understood, routine or conditional is only one element of consideration under Step 2B (see MPEP 2106.05(I)(A)). 
Here, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the additional elements of a server system, a processor, a CRM, etc. performing the steps of providing, obtaining, determining and providing such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  The claims do not recite additional elements or a combination of elements that are unconventional. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
obtaining, via the GUI, an indication of a goal configuration, the goal configuration indicating a goal defined by a goal definition, a target improvement in relation to the goal, and a target date, the target improvement including a numerical value indicating a target percentage increase or decrease in relation to the goal by the 15target date, the goal definition including a formula identifying two or more database fields corresponding to database records of at least one data source; 
generating simulation data based, at least in part on the goal configuration, the simulation representing predicted future performance in relation to the goal over time; 
determining whether the target improvement in relation to the goal can be achieved by the target date; and  20
providing a goal recommendation for display by the client device according to a result of the determining whether the target improvement in relation to the goal can be achieved by the target date.

The limitations under the broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the recitation of generic computer components (e.g. a server system, a processor). For example, determining whether the target improvement related to the goal is achievable involves evaluating/analyzing the goal data to obtain a result (EPG), which can be performed in the human mind or with a pen and paper.  Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to goal recommendation, Claim 3 is directed to generating simulation data, Claim 4 is directed to generating a simulation, Claim 5 is directed to extrapolating data, Claim 6 is directed to tracking progress and Claim 7 is directed a confidence related to a goal recommendation. Claims 9-14 and 16-20 substantially recites the subject matter of Claims 1-7 and encompass the same abstract concept. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a database system implemented using a server system, a GUI and a client device. Claim 8 recites the additional elements of a GUI and a client device. Claim 15 recites the additional elements of a computer program product comprising CRM code executed by one or more processors retrieved from a non-transitory CRM, a GUI and client device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the steps of providing a GUI on a client device is generic display functionality. The step of obtaining an indication of a goal configuration is data gathering functionality (e.g. extra-solution activity). The steps of generating simulation data representing predicted future performance involves mathematical operations/data analysis. Providing an interactive visual representation of simulation data is displaying data with an input component(s). The steps of determining whether the target improvement in relation to the goal can be achieved and providing a goal recommendation involve data analysis and producing a result of a suggested recommendation.  Each of the additional
limitations are no more than mere instructions to apply the exception using a generic computer components (e.g. a server, a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. server, a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the additional elements of a server system, a processor, a CRM, etc. performing the steps of providing, obtaining, determining and providing such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  



		

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2017/0103368) in view of Busse et al. (US 2008/0015919).
 
		
Claim 1:
Gupta discloses:
A system comprising:  5a database system implemented using a server system, the database system configurable to cause: (see at least Figure 2 and ¶0026, cloud storage)
providing a graphical user interface (GUI) including at least one user interface object for display by a client device, the user interface object including at least one user interface element configured to obtain user input in relation to configuration of a 10goal; (see at least Figures 1-2 and associated text, interface; see also ¶0005, user interface; see also ¶0014)
obtaining, via the GUI, an indication of a goal configuration, the goal configuration including a goal defined by a goal definition, a target improvement in relation to the goal, and a target date,  the goal definition including a formula identifying two or more database fields corresponding to database records of at least one data source; (see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal)
generating simulation data based, at least in part on the goal configuration, the simulation representing predicted future performance in relation to the goal over time; (see at least ¶0018, cloud server may determine based on diversity goal of another company that the likelihood of achieving the diversity goal with target time fails; see also ¶0046-¶0048, cloud server may obtain one or more projections which can be used to determine whether the diversity goals are satisfied)
determining whether the target improvement in relation to the goal can be achieved by the target date; and  20(see at least ¶0018-¶0019, receive feedback regarding goal and may determine based on information that the likelihood of achieving goal before target date fails; see also ¶0025; see also ¶0043)
providing a goal recommendation for display by the client device according to a result of determining whether the target improvement in relation to the goal can be achieved by the target date.  (see at least ¶0020, generate one or more changes to hiring procedures or rates to achieve a goal such as increase number of employees, changes to promotion rates, etc.; see also ¶0044, recommending a different period to achieve goal; see also ¶0049, id strategies to achieve goals)
While Gupta discloses the above limitations, Gupta does not explicitly disclose the following limitations; however, Busse does disclose:
generating simulation data based, at least in part on the goal configuration, the simulation representing predicted future performance in relation to the goal over time; (see at least Figure 8 and associated text; see also ¶0060-¶0061, center stage section includes a case impact visualization, a time horizon slider and a fisheye lens that may show projected and plan data, and where the slider allows a user to dynamically modify the time dimension)
providing, in a goal simulation component of the GUI, an interactive visual representation of the simulation data; (see at least Figure 8 and associated text; see also ¶0060-¶0061, center stage section includes a case impact visualization, a time horizon slider and a fisheye lens that may show projected and plan data, and where the slider allows a user to dynamically modify the time dimension)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the generating a set of recommendations based on predictions of Gupta with the interactive display of Busse to monitor behavior of operational drivers with identifying variances between projected and planned results (see Abstract and ¶0002).

Claim 2:
Gupta and Busse disclose claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining an indication of user input in relation to the goal recommendation; and 5(see at least ¶0014-¶0017, user interface for receiving input for an employment diversity plan including achieving an employment diversity goal; see also ¶0024)
responsive to processing the indication of user input in relation to the goal recommendation, storing or updating a particular goal configuration associated with the goal, the particular goal configuration indicating a particular numerical value representing a particular target improvement in relation to the goal and indicating a particular target date.   (see at least ¶0049, identify or select strategies to achieve goal within a particular period of time including percentage increase in hiring rate; see also ¶0012, hiring plan to increase number of women hired)

Claim 3:
Gupta and Busse disclose claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining data from the data source according to the goal definition; and (see at least ¶0014-¶0017, user input information for diversity plan and cloud server generates the diversity goal; see also ¶0018, data structure with employment information and cloud server may provide feedback information)
wherein the  simulation data is generated based, at least in part, on the obtained data and the 15goal configuration; (see at least ¶0018, cloud server may determine based on diversity goal of another company that the likelihood of achieving the diversity goal with target time fails; see also ¶0046-¶0048, cloud server may obtain one or more projections which can be used to determine whether the diversity goals are satisfied)
determining whether the target improvement in relation to the goal can be achieved by the target date is performed based, at least in part, on the simulation data.  (see also ¶0046-¶0048, cloud server may obtain one or more projections which can be used to determine whether the diversity goals are satisfied)

Claim 4:
Gupta and Busse disclose claim 3. Gupta further discloses:
wherein the simulation is generated based, at least in part, on one or more of: a) one or more additional goal configurations, each of the additional goal configurations indicating a corresponding goal defined by a corresponding goal definition, a corresponding target improvement 25in relation to the goal, and a corresponding target date, the target improvement of each 46Attorney Docket No.: SLFCP286/4233US/JFG/JFG/ERH of the additional goal configurations including a numerical value indicating a corresponding target percentage increase or decrease in relation to the corresponding goal by the corresponding target date, each goal definition being defined by a corresponding formula identifying two or more database fields corresponding to 5database records of at least one data source, b) one or more scheduled product releases, or c) one or more scheduled advertising campaigns.  (see at least Figure 4 and associated text; see also ¶0048-¶0051, cloud server may generate diversity plan with a set of strategies to cause the company to meet goals by generating one or more projections and strategies; see also ¶0053, promoting employees at a higher rate (e.g. formula); see also ¶0049, percentage increase)

Claim 5:
Gupta and Busse disclose claim 1. Gupta further discloses:
the database system further configurable to cause: obtaining data from the data source according to the goal definition;  10(see at least ¶0018 and ¶0044, cloud server may determine based on the employment diversity goal of another company and employment information associated with the other company to determine a likelihood of achieving goal; see also ¶0044-¶0046, obtaining employment data; see also ¶0015)
extrapolating the obtained data over time according to the target date such that extrapolated data is generated; (see at least ¶0020, the cloud server may provide information identifying a projected change to an employment composition over time)
wherein determining whether the target improvement in relation to the goal can be achieved by the target date is performed based, at least in part, on the extrapolated data.;  10(see at least ¶0018 and ¶0044, cloud server may determine based on the employment diversity goal of another company and employment information associated with the other company to determine a likelihood of achieving goal; see also ¶0044-¶0046, obtaining employment data; see also ¶0015)

Claim 6:
Gupta and Busse disclose claim 1. Gupta further discloses:
, the database system further configurable to cause: tracking progression toward the target improvement in relation to the goal based, at least in part, on data obtained from the data source according to the goal definition.  (see at least ¶0064, tracking progress associated with implemented diversity plan)

Claim 7:
Gupta and Busse disclose claim 1. Gupta further discloses:
the goal recommendation indicating a level of confidence associated with the goal recommendation, the level of confidence indicating a likelihood that an improvement according to the goal recommendation can be achieved.  (see at least cloud server may determine a probability associated with achieving a goal)

Claims 8-14 for a method and Claims 15-20 for a CRM (¶0004, CRM) substantially recite the subject matter of Claims 1-7 (¶0015, cloud server) and are rejected based on the same rationale as given above.

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Richardson et al. (US 2013/0282433) discloses a market researcher generating forecasts and one or more target expectations/goals. Further utilize interactive graphical elements such as sliders to adjust parameters.
Ghosh et al. (US 2015/0066628) discloses optimizing advertising campaigns to meet goals and determining the impact of various advertising changes on performance. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683